Exhibit 99.3 Pro Forma Financial Statements of LML PAYMENT SYSTEMS INC. As at March 31, 2007 and for the fiscal years ended March 31, 2007 and 2006 and for the three months ended June 30, 2007 (U.S. dollars) (Unaudited) LML PAYMENT SYSTEMS INC. PRO FORMA CONSOLIDATED BALANCE SHEET March 31, 2007 (Unaudited) (In U.S. Dollars) LML Payment Systems Inc. Beanstream Internet Commerce Inc. Note 4 Pro Forma adjustments Pro Forma consolidated Assets Current Assets Cash and cash equivalents $ 10,163,008 $ 6,570,902 (a) $ (10,566,162 ) $ 6,167,748 Restricted cash 250,000 - - 250,000 Accounts receivable, net of allowances 330,055 164,335 - 494,390 Prepaid expenses 405,213 27,413 - 432,625 Future income taxes - 11,400 - 11,400 Total current assets 11,148,276 6,774,050 (10,566,162 ) 7,356,163 Capital assets, net 1,362,003 123,082 - 1,485,085 Patents, net 943,985 - - 943,985 Restricted cash - 136,584 - 136,584 Other assets 224,263 - (a) (100,000 ) 124,263 Unallocated purchase price - - (a) 20,701,662 20,701,662 Total assets $ 13,678,527 $ 7,033,716 $ 10,035,500 $ 30,747,742 Liabilities Current Liabilities Accounts payable 659,111 394,048 - 1,053,159 Accrued liabilities 143,974 - - 143,974 Accrued compensation 165,703 - - 165,703 Income taxes payable - 20,044 - 20,044 Current portion of Long term debt 360,179 - (a) 2,165,252 2,525,431 Current portion of Deferred revenue 1,531,260 78,111 - 1,609,371 Funds due to merchants - 3,066,772 - 3,066,772 Total current liabilities 2,860,227 3,558,975 2,165,252 8,584,453 Long term debt 726,806 - (a) 2,165,252 2,892,058 Deferred revenue 5,859,628 - - 5,859,628 Total Liabilities 9,446,661 3,558,975 4,330,504 17,336,139 Shareholders' Equity Capital Stock Class A, preferred stock, $1.00 CDN par value, 150,000,000 shares authorized, - Class B, preferred stock, $1.00 CDN par value, 150,000,000 shares authorized, issuable in series, none issued or outstanding - Common shares, no par value 32,774,368 1,527,583 (a) 7,652,154 41,954,105 Contributed surplus 3,443,292 150,981 (a) (150,981 ) 3,443,292 Cumulative translation adjustment - (161,023 ) 161,023 - Deficit (31,985,794 ) 1,957,200 (a) (1,957,200 ) (31,985,794 ) Total shareholders' equity 4,231,866 3,474,741 5,704,996 13,411,603 Total liabilities and shareholders' equity $ 13,678,527 $ 7,033,716 $ 10,035,500 $ 30,747,742 -1- LML PAYMENT SYSTEMS INC. PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS Fiscal Year Ended March 31, 2006 (Unaudited) (In U.S. Dollars) LML Payment Systems Inc. Beanstream Internet Commerce Inc. Note 4 Pro forma adjustments Pro forma consolidated REVENUE $ 5,458,029 $ 2,819,535 $ - $ 8,277,564 COSTS AND EXPENSES Cost of operations 4,600,766 1,196,877 - 5,797,643 Sales, general and administrative expenses 4,752,718 761,881 (b) 90,474 5,605,073 Amortization and depreciation 616,592 23,236 - 639,828 INCOME (LOSS) BEFORE OTHER INCOME (EXPENSES) & INCOME TAXES (4,512,047 ) 837,541 (90,474 ) (3,764,980 ) Other income (expenses) (241,453 ) 43,572 - (197,881 ) Interest income 142,311 76,355 - 218,666 Interest expense (10,041 ) - (c ) (335,198 ) (345,239 ) INCOME (LOSS) BEFORE INCOME TAXES (4,621,230 ) 957,468 (425,672 ) (4,089,434 ) Income taxes: Current 25,863 150,372 - 176,235 Future - 112,560 - 112,560 25,863 262,932 - 288,795 NET INCOME (LOSS) $ (4,647,093 ) $ 694,536 $ (425,672 ) $ (4,378,229 ) NET INCOME (LOSS) PER SHARE - Basic and diluted $ (0.23 ) $ - (d) $ - $ (0.20 ) WEIGHTED AVERAGE SHARES OUTSTANDING Basic and diluted 20,164,279 (d) 2,107,861 22,272,140 -2- LML PAYMENT SYSTEMS INC. PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS Fiscal Year Ended March 31, 2007 (Unaudited) (In U.S. Dollars) LML Payment Systems Inc. Beanstream Internet Commerce Inc. Note 4 Pro forma adjustments Pro forma consolidated REVENUE $ 6,554,191 $ 4,893,981 $ - $ 11,448,172 COSTS AND EXPENSES Cost of operations 4,757,053 2,229,654 - 6,986,707 Sales, general and administrative expenses 2,967,132 1,072,801 (e) 23,680 4,063,613 Amortization and depreciation 335,555 41,184 - 376,739 INCOME (LOSS) BEFORE OTHER INCOME (EXPENSES) & INCOME TAXES (1,505,549 ) 1,550,342 (23,680 ) 21,113 Other income (expenses) 8,464 (9,326 ) - (862 ) Interest income 475,368 254,317 - 729,685 Interest expense (12,700 ) - (f) (175,637 ) (188,337 ) INCOME (LOSS) BEFORE INCOME TAXES (1,034,417 ) 1,795,333 (199,317 ) 561,599 Income taxes: Current 38,446 526,771 - 565,217 Future - (11,699 ) - (11,699 ) 38,446 515,072 - 553,518 NET INCOME (LOSS) $ (1,072,863 ) $ 1,280,261 $ (199,317 ) $ 8,081 NET INCOME (LOSS) PER SHARE – Basic and diluted $ (0.05 ) - (d) $ - $ - WEIGHTED AVERAGE SHARES OUTSTANDING Basic and diluted 20,206,412 (d) 2,107,861 22,314,273 -3- LML PAYMENT SYSTEMS INC. PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS For the Three Months Ended June 30, 2007 (Unaudited) (In U.S. Dollars) LML Payment Systems Inc. Beanstream Internet Commerce Inc. Note 4 Pro forma adjustments Pro forma consolidated REVENUE $ 1,455,716 $ 1,634,768 $ - $ 3,090,484 COSTS AND EXPENSES Cost of operations 1,024,561 771,570 - 1,796,131 Sales, general and administrative expenses 638,111 1,252,468 (g) (941,100 ) 949,479 Amortization and depreciation 126,516 9,474 - 135,990 INCOME (LOSS) BEFORE OTHER INCOME (EXPENSES) & INCOME TAXES (333,472 ) (398,744 ) 941,100 208,884 Other income (expenses) (5,816 ) - - (5,816 ) Interest income 113,323 88,173 - 201,496 Interest expense (18,000 ) - (h) (91,066 ) (109,066 ) INCOME (LOSS) BEFORE INCOME TAXES (243,965 ) (310,571 ) 850,034 295,498 Income taxes: Current 4,200 12,005 (i) 195,802 212,007 Future - 4,200 12,005 195,802 212,007 NET INCOME (LOSS) $ (248,165 ) $ (322,576 ) $ 654,232 $ 83,491 NET INCOME (LOSS) PER SHARE Basic $ (0.01 ) $ - (d) $ - $ - Diluted $ (0.01 ) $ - (d) $ - $ - WEIGHTED AVERAGE SHARES OUTSTANDING Basic 20,207,094 2,107,861 22,314,955 Diluted 20,207,094 (d) 2,107,861 22,314,955 -4- LML PAYMENT SYSTEMS INC. Notes to the Pro Forma Consolidated Financial Statements As of March 31, 2007 and for the Fiscal Years Ended March 31, 2007 and 2006 and for the Three Months Ended June 30, 2007 (Unaudited) (Amounts expressed in U.S. Dollars unless otherwise specified) 1. BASIS OF PRESENTATION The unaudited pro forma consolidated balance sheet of LML Payment Systems Inc. ("LML") as at March 31, 2007 and unaudited pro forma consolidated statements of operations for the fiscal years ended March 31, 2007 and 2006 have been prepared by management of LML, in accordance with Canadian generally accepted accounting principles ("Canadian GAAP"), for illustrative purposes only, (these principles do not differ materially from generally accepted accounting principles in the U.S. ("U.S. GAAP")) to show the effect of the plan of arrangement entered into with Beanstream Internet Commerce Inc. ("Beanstream") whereby Beanstream common shareholders will transfer their Beanstream common shares to LML for a combination of cash, promissory notes, LML common shares and LML earnout common shares resulting in the acquisition of Beanstream by LML. The unaudited pro forma financial statements, including the related notes,should be read in conjunction with LML's consolidated financial statements and related notes thereto, together with management's discussion and analysis of financial condition and results of operations, contained in LML's Annual Report on Form 10-K for the fiscal year eended March 31, 2007, as well as LML's Quarterly Report on Form 10-Q for the quarter ended June 30, 2007. These unaudited pro forma consolidated financial statements have been compiled from, and include: (a) A pro forma consolidated balance sheet combining the audited consolidated balance sheet of LML as at March 31, 2007 and the unaudited balance sheet of Beanstream as at March 31, 2007. The unaudited balance sheet of Beanstream was converted to U.S. dollars based on the Canadian/U.S. dollar closing exchange rate at March 31, 2007 (0.866). (b) A pro forma consolidated statement of operations for the fiscal year ended March 31, 2006 combining: (i) the audited consolidated statement of operations of LML for the fiscal year ended March 31, 2006; and (ii) the unaudited statement of operations of Beanstream for the twelve months ended March 31, 2006, converted to U.S. dollars based on the Canadian/U.S. dollar average exchange rate for the twelve months ended March 31, 2006 (0.838). (c) A pro forma consolidated statement of operations for the fiscal year ended March 31, 2007 combining: (i) the audited consolidated statement of operations of LML for the fiscal year ended March 31, 2007; and (ii) the unaudited statement of operations of Beanstream for the twelve months ended March 31, 2007, converted to U.S. dollars based on the Canadian/U.S. dollar average exchange rate for the twelve month period ended March 31, 2007 (0.878). (d) A pro forma consolidated statement of operations for the three months ended June 30, 2007 combining: (i) the unaudited consolidated statement of operations of LML for the three months ended June 30, 2007; and (ii) the unaudited statement of operations of Beanstream for the three months ended June 30, 2007, converted to U.S. dollars based on the Canadian/U.S. dollar average exchange rate for the three months ended June 30, 2007 (0.911). The pro forma consolidated balance sheet as at March 31, 2007 has been prepared as if the transaction described in Note 3 had occurred on March 31, 2007. The pro forma consolidated statements of operations for the fiscal years ended March 31, 2007 and March 31, 2006 and the three months ended June 30, 2007 have been prepared as if the transaction described in Note 3 had occurred on April 1, 2005. It is management's opinion that these pro forma consolidated financial statements present in all material respects, the transaction, assumptions and adjustments described in Notes 3 and 4, in accordance with Canadian GAAP. (these principles do not differ materially from U.S. GAAP). The accounting policies used in the preparation of these statements are consistent with LML's accounting policies for the fiscal year ended March 31, 2007. The pro forma consolidated financial statements are not intended to reflect the results of operations or the financial position of LML which would have actually resulted had the transaction been effected on the date indicated. Actual amounts recorded upon consummation of the agreements will likely differ from those recorded in the unaudited pro forma consolidated financial statements. Any potential synergies that may be realized and integration costs that may be incurred upon consummation of the transaction have been excluded from the unaudited pro forma financial statements. Further, the pro forma results of operations are not necessarily indicative of the results of operations that may be obtained in the future. Certain elements of the LML and Beanstream consolidated financial statements have been reclassified for consistency. -5- LML PAYMENT SYSTEMS INC. Notes to the Pro Forma Consolidated Financial Statements As of March 31, 2007 and for the Fiscal Years Ended March 31, 2007 and 2006 and for the Three Months Ended June 30, 2007 (Unaudited) (Amounts expressed in U.S. Dollars unless otherwise specified) 2. SIGNIFICANT ACCOUNTING POLICIES The accounting policies used in the preparation of these unaudited pro forma consolidated financial statements are those set out in LML's audited consolidated financial statements for the fiscal year ended March 31, 2007. In preparing the unaudited pro forma consolidated financial statements, a review was undertaken to identify Beanstream accounting policy differences where the impact was potentially material and could be reasonably estimated. Further accounting policy differences may be identified after consummation and integration of the proposed acquisition. The significant accounting policies of LML conform in all material respects to those of Beanstream. 3. BUSINESS ACQUISITION Agreement with Beanstream On May 1, 2007, LML issued a press release announcing a definitive agreement for LML to acquire all of the outstanding capital stock of Beanstream for aggregate consideration totaling approximately $17.5 million*. The total consideration consists ofup to $8.3 million* in cash, $4.5 million* intwo-year promissory notes, and $4.7 million in LML common shares. Beanstream shareholders could also receive up to an additional $1.8 million in LML common shares if certain revenue milestones are reached by the first anniversary of the closing. This business combination will be accounted for as a purchase transaction, with LML being identified as the acquirer and Beanstream as the acquiree. The unaudited pro forma consolidated financial statements assume that the fair value of the issued LML common shares based on the deemed issuance of 1.96 million LML common shares at a price of $4.35 per share for a total of $8.5 million; cash of $6.6 million; two-year promissory notes of $4.3 million; finders fee common shares valued at $641,000 and LML's transaction costs of $850,000, equaling a total purchase price of approximately $18.3 million. LML has not yet determined the fair value of all identifiable assets and liabilities acquired, the amount of the purchase price that may be allocated to goodwill, or the complete impact of applying purchase accounting on the income statement. Therefore, after reflecting the pro forma purchase adjustments identified to date, the excess amount of the purchase price over the adjusted book value of Beanstream's assets and liabilities has been presented as "unallocated purchase price." LML is currently in the process of determining the fair value of all identifiable assets and liabilities acquired and the value of any goodwill arising from the acquisition. Once this process is complete, adjustments may impact the measurement of amortization recorded in the consolidated income statements of LML for periods after the date of acquisition.No pro forma adjustments have been included in connection with any changes in future tax assets or liabilities that would result from recording Beanstream's identifiable assets and liabilities at fair value as the process of estimating the fair value of identifiable assets and liabilities is not yet complete. Purchase price 1.96 million common shares of LML $ 8,538,737 Cash 6,601,087 Promissory notes 4,330,504 Finders fee 145,000 common shares of LML 641,000 Acquisition costs 850,000 $ 20,961,328 * Exact transaction amounts subject to foreign exchange fluctuations (Cdn/U.S. exchange rate on May 1, 2007 was $0.90 as compared to $0.86 on March 31, 2007) -6- LML PAYMENT SYSTEMS INC. Notes to the Pro Forma Consolidated Financial Statements As of March 31, 2007 and for the Fiscal Years Ended March 31, 2007 and 2006 and for the Three Months Ended June 30, 2007 (Unaudited) (Amounts expressed in U.S. Dollars unless otherwise specified) 3. BUSINESS ACQUISITION (Continued) Net assets acquired Current assets $ 3,852,034 Capital assets 123,082 Other assets 136,584 Liabilities (3,852,034 ) Unallocated purchase price 20,701,662 $ 20,961,328 4. PRO FORMA ASSUMPTIONS AND ADJUSTMENTS Pro forma adjustments to consolidated balance sheet The unaudited pro forma consolidated balance sheet reflects the following adjustments as if the transaction with Beanstream had occurred on March 31, 2007: (a) To record the acquisition of Beanstream at a purchase price of $18,379,966. Cash and cash equivalents pro forma adjustments include the following adjustments: Beanstream positive working capital balance at March 31, 2007 ($6,774,050 less $3,558,975) $ 3,215,075 Cash paid per purchase price 6,601,087 Acquisition costs less amount prepaid and reported under "Other Assets" adjustment ($850,000 less $100,000) 750,000 $ 10,566,162 Pro forma adjustments to consolidated statements of operations The unaudited pro forma consolidated statements of operations reflect the following adjustments as if the acquisition of Beanstream had occurred on April 1, 2005: (b) An increase in stock-based compensation of $90,474 for the fiscal year ended March 31, 2006 reflecting the portion of stock option grants to Beanstream management and directors that would have been expensed under LML's accounting policies if granted by LML. (c) The increase of interest expense of LML to $345,239 from $10,041 resulting from the interest on the $4.3 million two-year promissory notes. (d) To adjust the LML weighted average common shares outstanding to reflect the additional LML common shares issued from LML's acquisition of Beanstream as if it was effective April 1, 2005 (e) An increase in stock-based compensation of $23,680 for the fiscal year ended March 31, 2007 reflecting the adjustment of stock option grants to Beanstream management and directors if LML had granted options. -7- LML PAYMENT SYSTEMS INC. Notes to the Pro Forma Consolidated Financial Statements As of March 31, 2007 and for the Fiscal Years Ended March 31, 2007 and 2006 and for the Three Months Ended June 30, 2007 (Unaudited) (Amounts expressed in U.S. Dollars unless otherwise specified) 4. PRO FORMA ASSUMPTIONS AND ADJUSTMENTS (Continued) (f) The increase of interest expense of LML to $188,337 from $12,700 resulting from the interest on the remaining portion of the $4.3 million two-year promissory notes. (g) To adjust the Beanstream sales, general and administrative expenses to remove selling costs and non-recurring employee bonuses relating to LML's acquisition of Beanstream. (h) The increase of interest expense of LML to $109,066 from $18,000 resulting from the interest on the $4.3 million two-year promissory notes, converted to US at the April to June, 2007 average exchange rate. (i) To record the tax effect of the pro forma adjustments applicable for the period ended June 30, 2007. -8-
